wyitiral elime duwume index no cc dom p si - plr-103477-99 may date year dear mr this is in reply to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x began doing business a as x's president represents that it was the on date intent of x's shareholders a and his spouse that x elect to be an s_corporation effective for year however a form_2553 election by a small_business_corporation was not timely filed for that year by x because the person who the shareholders relied on to handle the s election did not do so their individual returns consistent with x's having made a timely s election for year xx filed a form_1120s for year and x's shareholders filed x's first taxable_year sec_1362 of the code provides that if -- a an is made for any taxable_year after the election under sec_1362 for making such election for such date prescribed by sec_1362 taxable_year or no such election is made for any taxable_year and for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year the secretary determines that there was reasonable_cause b based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an corporation for x's first taxable_year accordingly provided x makes an election to be an sb corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x's year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including a small_business_corporation under sec_1361 whether x was or of the code is this ruling is directed only to the taxpayer who requested of the code provides that it may not be sec_6110 it used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely yours signed j thomas hines j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
